DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:

Gulati et al. (US PGPub./Pat. 11001143) teach systems, methods, and devices of the various embodiments enable dynamic configuration of a number of display regions of interest (ROIs) associated with safety critical content presented on a display, such as a vehicle display. Various embodiments may enable verification of data integrity for ROIs on a display. Various embodiments may enable the selection of different sets of display ROIs from a plurality of independent sets of display ROIs each associated with its own set of stored integrity check values (ICVs). Various embodiments may enable stored ICVs to be used to verify the data integrity of ROIs on a display. Various embodiments may enable the set of display ROIs and the associated ICVs for each display ROI to be changed after a number of frames have been displayed.

TRUE et al. (US PGPub./Pat. 20200065044) teach system comprises a server (102) certified as a high integrity device, which has multiple processors configured by programming instructions on computer readable media, and an application module (108) configured to generate high integrity data for display. An adapter device is configured with an annunciation screen configured to annunciate a message indicating a loss of integrity, continuity, and availability (ICA) when a loss of ICA is detected. An application data for display on an uncertified display device (106) provided, and is transmitted to an uncertified display device for display. The uncertified display device is provided to capture using a screen capture feature on the uncertified display device, and an image of the display screen of the uncertified display device is provided. An expected display image to be displayed on the uncertified display device is determined.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…create, on the server, application data for display on the uncertified display device that includes a subliminal symbol that is periodically embedded in a few out of multiple tens of frames and that is camouflaged in the application data using steganography…” (Claim 1; Claim 13 and 20 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628